[Cite as State v. Hennacy, 2019-Ohio-1332.]


STATE OF OHIO                    )                     IN THE COURT OF APPEALS
                                 )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

STATE OF OHIO                                          C.A. Nos.   29115
                                                                   29116
        Appellee

        v.
                                                       APPEAL FROM JUDGMENT
CRYSTAL JEAN HENNACY                                   ENTERED IN THE
                                                       COURT OF COMMON PLEAS
        Appellant                                      COUNTY OF SUMMIT, OHIO
                                                       CASE Nos. CR 2016-07-2258
                                                                  CR 2016-11-3936(B)

                                 DECISION AND JOURNAL ENTRY

Dated: April 10, 2019



        CARR, Judge.

        {¶1}    Defendant-Appellant Crystal Hennacy appeals from the judgments of the Summit

County Court of Common Pleas. This Court affirms in part, vacates in part, and remands the

matter for proceedings consistent with this opinion.

                                                I.

        {¶2}    On July 11, 2016, Hennacy was arrested, and on July 22, 2016, an indictment was

filed charging her with having weapons while under disability (“Case A”). On November 30,

2016, an indictment was filed in a separate case charging Hennacy with theft from a person in a

protected class (“Case B”). On July 14, 2017, a supplemental indictment was filed in Case B,

alleging that Hennacy committed forgery. The trial court proceedings were heard before the

same judge.
                                               2


       {¶3}   On March 19, 2018, Hennacy filed a motion to dismiss based upon speedy trial

rights in both cases. A hearing was held on the motions on May 29, 2018. The trial court denied

the motions on June 1, 2018. On June 4, 2018, Hennacy pled no contest to having weapons

while under disability in Case A and theft from a person in a protected class in Case B. The

forgery charged was dismissed.

       {¶4}   Hennacy was sentenced to one year in Case A and eight years in Case B. The

sentences were ordered to be served consecutively. Hennacy appealed both judgments and the

appeals were subsequently consolidated.

                                              II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       OVERRULED DEFENDANT’S MOTION TO DISMISS THE INDICTMENTS
       ON SPEEDY TRIAL GROUNDS.

       {¶5}   Hennacy argues in her first assignment of error that the trial court erred in

denying her motions to dismiss based upon her speedy trial rights. With respect to Case A,

Hennacy maintains that 351 days elapsed for purposes of speedy trial, and 303 days elapsed for

Case B. The State asserts that only 211 days were chargeable to the State with respect to Case

A, and 192 elapsed in Case B.

       {¶6}   “When reviewing an appellant’s claim that he was denied his right to a speedy

trial, an appellate court applies a de novo standard of review.” State Purefoy, 9th Dist. Summit

No. 27992, 2017-Ohio-79, ¶ 8, citing State v. Gaines, 9th Dist. Lorain No. 00CA008298, 2004-

Ohio-3407, ¶ 9. “The Supreme Court of Ohio has found that the statutory speedy trial provisions

set forth in R.C. 2945.71 are coextensive with Ohio and federal constitutional speedy trial
                                                   3


provisions.” Purefoy at ¶ 8, quoting Gaines at ¶ 9, citing State v. O’Brien, 34 Ohio St. 3d 7

(1987), paragraph one of the syllabus.

           {¶7}    R.C. 2945.71(C)(2) states that “[a] person against whom a charge of felony is

pending * * * [s]hall be brought to trial within two hundred seventy days after the person’s

arrest.”       R.C. 2945.71(E) provides that “[f]or purposes of computing time under [R .C.

2945.71(C)(2) ], each day during which the accused is held in jail in lieu of bail on the pending

charge shall be counted as three days.”1 “Upon motion made at or prior to the commencement of

trial, a person charged with an offense shall be discharged if he is not brought to trial within the

time required by [R.C. 2945.71 and 2945.72].” R.C. 2945.73(B).

           {¶8}    R.C. 2945.72 provides that the time within which the defendant must be brought

to trial can be extended by:

           (A) Any period during which the accused is unavailable for hearing or trial, by
           reason of other criminal proceedings against him, within or outside the state, by
           reason of his confinement in another state, or by reason of the pendency of
           extradition proceedings, provided that the prosecution exercises reasonable
           diligence to secure his availability;

           (B) Any period during which the accused is mentally incompetent to stand trial or
           during which his mental competence to stand trial is being determined, or any
           period during which the accused is physically incapable of standing trial;

           (C) Any period of delay necessitated by the accused’s lack of counsel, provided
           that such delay is not occasioned by any lack of diligence in providing counsel to
           an indigent accused upon his request as required by law;

           (D) Any period of delay occasioned by the neglect or improper act of the accused;

           (E) Any period of delay necessitated by reason of a plea in bar or abatement,
           motion, proceeding, or action made or instituted by the accused;

           (F) Any period of delay necessitated by a removal or change of venue pursuant to
           law;

           1
         We note that Hennacy has not argued that any of her time should have been triple-
counted. Given her lack of argument on that point, we will proceed under the notion that none of
her time was subject to the triple-count provision. See App.R. 16(A)(7).
                                               4


       (G) Any period during which trial is stayed pursuant to an express statutory
       requirement, or pursuant to an order of another court competent to issue such
       order;

       (H) The period of any continuance granted on the accused’s own motion, and the
       period of any reasonable continuance granted other than upon the accused’s own
       motion;

       (I) Any period during which an appeal filed pursuant to section 2945.67 of the
       Revised Code is pending.

       {¶9}    Hennacy has acknowledged that numerous continuances were granted at her

behest. However, Hennacy’s calculations fail to account for a few additional timeframes that

were properly charged to her.

       {¶10} On December 19, 2016, a pretrial was held in both cases. At that time, Hennacy

requested a continuance until January 9, 2017. That time period of 21 days was therefore,

chargeable to Hennacy. See R.C. 2945.72(H). However, on appeal, Hennacy has counted that

time against the State.

       {¶11} In addition, the record contains an entry filed in both cases which states that, on

March 3, 2017, the status conference in the cases was “continued until March 24, 2017 at 9:30

A.M., upon request of the Defendant.” Accordingly, those 21 days were also properly charged to

Hennacy; yet, on appeal, Hennacy maintains they should be charged to the State. See R.C.

2945.72(H).

       {¶12} On March 30, 2017, the trial court filed an entry addressing events at a March 24,

2017 hearing. The journal entry provides that “the April 4, 2017 trial in [the cases] shall be

continued, upon request of the Defendant, until May 31, 2017[.]” Hennacy acknowledges on

appeal that most of this time is properly charged to the defense. Nonetheless, she maintains that

May 16, 2017 through May 31, 2017, should be charged to the State. However, Hennacy has not
                                                  5


explained why those 15 days would still not be tolled pursuant to the continuance she requested

at the March 24, 2017 pretrial. See App.R. 16(A)(7).

       {¶13} Finally, a pretrial was held on January 9, 2018 wherein Hennacy requested a

continuance of the trial date and to schedule the status conference for a few weeks later.

Hennacy’s attorney agreed on the record that the continuance “would be charged to us.” The

next hearing was held February 13, 2018.            Despite acknowledging in her brief that the

continuance was at her request, Hennacy nevertheless attributes that 35-day span to the State. It

was clearly a tolling event. See R.C. 2945.72(H). In fact, the journal entry entered concerning

the pretrial states that “the trial in [the cases] [is] continued, upon request of the Defendant, until

further order of the Court[.]”

       {¶14} Even just considering the timeframes discussed above, an additional 92 days

should be charged to the defense. Thus, even if we were to agree with Hennacy that all of the

other days she has pointed to were in fact properly charged to the State, Hennacy would not have

established that the State exceeded the 270-day allotted time. Therefore, Hennacy has not

demonstrated on appeal that the trial court erred in denying her motions to dismiss. See State v.

Ford, 9th Dist. Summit No. 28504, 2017-Ohio-9294, ¶ 10 (“[T]he appellant bears the burden of

establishing error on appeal.”).     If 92 days were subtracted from the totals calculated by

Hennacy, the total number of days attributable to the State for both cases would be under 270.

       {¶15} In addition, we note that the record contains evidence that suggests Hennacy

waived the period of time from December 19, 2016 until April 4, 2017, a period of time that

Hennacy has argued is largely chargeable to the State. See State v. Jaeger, 9th Dist. Medina No.

17CA0072-M, 2018-Ohio-2994, ¶ 8 (“An accused may waive his right to a speedy trial, so long

as the waiver is knowingly and voluntarily made. Such a waiver must be in writing or expressly
                                                 6


made in open court on the record.”) (Internal citation omitted.); see also State v. King, 70 Ohio

St.3d 158, 160 (1994) (“[A] defendant’s statutory right to a speedy trial may be waived, with or

without the defendant’s consent, by the defendant’s counsel.”). At the December 19, 2016

pretrial, the parties were discussing the trial deadline for speedy trial purposes. The prosecutor

asked Hennacy’s counsel, who also represented Hennacy’s husband, when Hennacy’s husband

was released on bond. Hennacy’s counsel stated that he did not know, but stated that “we’ll

waive time until the next trial date.” The next trial date was set for April 4, 2017. While the

State did not characterize the above as a waiver at the hearing on the motions to dismiss, the

State did maintain at the hearing that the timeframe should be charged to the defense.

       {¶16} Given Hennacy’s arguments and calculations presented on appeal, we cannot say

that Hennacy has demonstrated that the trial court erred in denying her motions to dismiss.

       {¶17} Hennacy’s first assignment of error is overruled.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR IN
       IMPROPERLY SENTENCING THE DEFENDANT FOR HAVING WEAPONS
       WHILE UNDER A DISABILITY.

       {¶18} Hennacy argues in her second assignment of error that the trial court improperly

sentenced her on the having weapons while under disability charge. Specifically, Hennacy

asserts that a sentence of 1 year was not authorized; instead, she asserts that the trial court could

only sentence her to 9, 12, 18, 24, 30, or 36 months. See R.C. 2929.14(A)(3)(b).

       {¶19} “In reviewing a felony sentence, [t]he appellate court’s standard for review is not

whether the sentencing court abused its discretion.” (Internal quotations omitted.) State v.

Boatright, 9th Dist. Summit No. 28101, 2017-Ohio-5794, ¶ 44, quoting State v. Howard, 9th

Dist. Lorain No. 15CA010857, 2016-Ohio-7077, ¶ 5, quoting R.C. 2953.08(G)(2).                 “[A]n
                                                  7


appellate court may vacate or modify a felony sentence on appeal only if it determines by clear

and convincing evidence that: (1) the record does not support the trial court’s findings under

relevant statutes, or (2) the sentence is otherwise contrary to law.” (Internal quotations omitted.)

Boatright at ¶ 44, quoting Howard at ¶ 5, quoting State v. Marcum, 146 Ohio St. 3d 516, 2016-

Ohio-1002, ¶ 1. “Clear and convincing evidence is that which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.” (Internal

quotations and citations omitted.) Boatright at ¶ 44, quoting Howard at ¶ 5.

       {¶20} Hennacy challenges her conviction for having weapons while under disability, a

third degree felony. See R.C. 2923.13(B). Pursuant to R.C. 2929.14(A)(3)(b), Hennacy was

subject to a prison sentence of “nine, twelve, eighteen, twenty-four, thirty, or thirty-six months.”

Here, the trial court sentenced her to one year in prison. Hennacy asserts that because the trial

court did not impose its sentence in months, as specified in the statute, the trial court erred.

       {¶21} It is common knowledge that one year is equivalent to twelve months; courts have

found sentences to be within the appropriate range if the sentence was stated in years instead of

the equivalent in months. See State v. Cowdrey, 6th Dist. Sandusky No. S-17-016, 2018-Ohio-

1959, ¶ 37 (“R.C. 2929.14 establishes that for fifth-degree felonies the potential period of

incarceration is, ‘[s]ix, seven, eight, nine, 10, 11, or 12 months.’ Appellant was sentenced to a

lawful one-year term of incarceration.”); State v. Knott, 7th Dist. Belmont No. 16 BE 0062,

2017-Ohio-9401, ¶ 13 (“It is also worth noting that, pursuant to R.C. 2929.14(A)(3)(b), a prison

term for a felony of the third degree shall be nine, twelve, eighteen, twenty-four, thirty, or thirty-

six months. As appellant’s sentence was for three years of incarceration, or thirty-six months,

the trial court’s sentence was not contrary to law.”); State v. Barrera, 3d Dist. Putnam No. 12-

12-01, 2012-Ohio-3196, ¶ 21 (“[T]he trial court could sentence Barrera to a prison term of
                                                 8


twelve, eighteen, twenty-four, thirty-six, forty-two, forty-eight, fifty-four, or sixty months. R.C.

2929.14(3)(a). Barrera’s sentence of three years imprisonment, the equivalent of thirty-six

months, is within the statutory range and not the maximum sentence that she could have received

for the offense.”); State v. Torres, 11th Dist. Lake No. 2006-L-116, 2007-Ohio-3023, ¶ 32

(“Appellant was sentenced to one year for his fifth degree felony offense, within the range of six

to twelve months.”) Hennacy has not pointed to any case that has found a sentence of one year

contrary to law when the trial court was authorized to impose a sentence of twelve months. See

App.R. 16(A)(7). Moreover, R.C. 1.44(B) defines a “[y]ear” as “twelve consecutive months.”

Hennacy has not convinced us that her one year sentence was contrary to law.

       {¶22} Hennacy additionally argues that, merely because the trial court issued the

sentence in years, it may not have realized that it could have sentenced her to only 9 months.

Hennacy’s argument is pure speculation. Nothing in the record suggests that the trial court had

an incorrect understanding of the penalties it lawfully could impose.

       {¶23} Hennacy’s second assignment of error is overruled.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR
       WHEN IT SENTENCED THE DEFENDANT WITHOUT PROPERLY GIVING
       HER ALL THE REQUIRED NOTIFICATIONS CONCERNING POST-
       RELEASE CONTROL.

       {¶24} Hennacy argues in her third assignment of error that the trial court failed to give

her all of the required advisements concerning post-release control at the time of sentencing.

The State has conceded the error. We agree.

       {¶25} “It is settled that ‘a trial court has a statutory duty to provide notice of postrelease

control at the sentencing hearing’ and that ‘any sentence imposed without such notification is

contrary to law.’” State v. Grimes, 151 Ohio St. 3d 19, 2017-Ohio-2927, ¶ 8, quoting State v.
                                                9


Jordan, 104 Ohio St. 3d 21, 2004-Ohio-6085, ¶ 23. As part of that duty, “at the sentencing

hearing, the court must notify the offender that if he or she ‘violates that supervision * * *, the

parole board may impose a prison term, as part of the sentence, of up to one-half of the stated

prison term originally imposed upon the offender.’”            Grimes at ¶ 23, quoting R.C.

2929.19(B)(2)(e); see also State v. West, 9th Dist. Summit No. 28051, 2016-Ohio-5694, ¶ 6.

       {¶26} Here, while the trial court notified Hennacy of the applicable terms of post-release

control, the trial court did not notify her of the possible consequences should she violate the

conditions of her post-release control. “The Ohio Supreme Court has held that when a trial court

fails to properly impose post-release control, that portion of its sentence is void and ‘only the

offending portion of the sentence is subject to review and correction.’” West at ¶ 6, quoting State

v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238, ¶ 27. Accordingly, the portion of Hennacy’s

sentences which failed to properly impose post-release control are vacated and Hennacy is

entitled to a new sentencing hearing limited to the proper imposition of post-release control. See

West at ¶ 6.

       {¶27} Hennacy’s third assignment of error is sustained.

                                               III.

       {¶28} Hennacy’s first and second assignments of error are overruled. Hennacy’s third

assignment of error is sustained. The matter is remanded for the narrow purpose of a new

sentencing hearing limited to the proper imposition of post-release control.

                                                                       Judgment affirmed in part,
                                                                                 vacated in part,
                                                                            and cause remanded.




       There were reasonable grounds for this appeal.
                                                10


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                     DONNA J. CARR
                                                     FOR THE COURT



CALLAHAN, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.